Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION: REFUSAL
This application discloses the following embodiments:

Embodiment 1 - Figs. 1.1 through 1.5 
Embodiment 2 - Figs. 2.1 through 2.3
Embodiment 3 - Figs. 3.1 through 3.5
Embodiment 4 - Figs. 4.1 through 4.3
Embodiment 5 - Figs. 5.1 through 5.5
Embodiment 6 - Figs. 6.1 through 6.3
Embodiment 7 - Figs. 7.1 through 7.5
Embodiment 8 - Figs. 8.1 through 8.3
Embodiment 9 - Figs. 9.1 through 9.5
Embodiment 10 - Figs. 10.1 through 10.3
Embodiment 10 - Figs. 11.1 through 11.5
Embodiment 10 - Figs. 12.1 through 12.3
Embodiment 10 - Figs. 13.1 through 13.5
Embodiment 10 - Figs. 14.1 through 14.3
Embodiment 10 - Figs. 15.1 through 15.5
Embodiment 10 - Figs. 16.1 through 16.3

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).

Figs. 1.1 through 1.5 shows a Packaging for Foodstuffs
Figs. 2.1 through 2.3 shows the same package as embodiments 1.1 through 1.5 except there is peroration or broken lines along the length of the article.
Figs. 3.1 through 3.5 shows a Packaging for Foodstuffs
Figs. 4.1 through 4.3 shows the same package as embodiments 3.1 through 3.5 except there is peroration or broken lines along the length of the article.
Figs. 5.1 through 5.5 shows a Packaging for Foodstuffs
Figs. 6.1 through 6.3 shows the same package as embodiments 5.1 through 5.5 except there is peroration or broken lines along the length of the article.
Figs. 7.1 through 7.5 shows a Packaging for Foodstuffs
Figs. 8.1 through 8.3 shows the same package as embodiments 7.1 through 7.5 except there is peroration or broken lines along the length of the article.
Figs. 9.1 through 9.5 shows a Packaging for Foodstuffs
Figs. 10.1 through 10.3 shows the same package as embodiments 9.1 through 9.5 except there is peroration or broken lines along the length of the article.
Figs. 11.1 through 11.5 shows a Packaging for Foodstuffs
Figs. 12.1 through 12.3 shows the same package as embodiments 11.1 through 11.5 except there is peroration or broken liness along the length of the article.

Figs. 14.1 through 14.3 shows the same package as embodiments 13.1 through 13.5 except there is peroration or broken lines along the length of the article.
Figs. 15.1 through 15.5 shows a Packaging for Foodstuffs
Figs. 16.1 through 16.3 shows the same package as embodiments 15.1 through 15.5 except there is peroration or broken lines along the length of the article.

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiment 1 and 2
Group II: Embodiment 3 and 4
Group III: Embodiment 5 and 6
Group IV: Embodiment 7 and 8 
Group V: Embodiment 9 and 10 
Group VI: Embodiment 11 and 12
Group VII: Embodiment 13 and 14
Group VIII: Embodiment 15 and 16

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
Applicant is advised that the reply to be complete must include a provisional election of one of the enumerated designs listed above, even though the requirement may be traversed (37 CFR 1.143). Any reply that does not include election of a single group will be held nonresponsive.  
Applicant is reminded that anyy reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
37 CFR 1.153, once the presence of patentably distinct designs in the application has been determined, the decision to restrict is not at the examiner’s discretion.
Also note that, “In the case of an "ornamental design for an article of manufacture," with which we are here concerned, the patenting of which is provided for in 35 U.S.C. §171, the "best mode" requirement of the first paragraph of §112 is not applicable, as a design has only one "mode" and it can be described only by illustrations showing what it looks like (though some added description in words may be useful to explain the illustrations).” Racing Strollers Inc. v. TRI Industries Inc. 11 USPQ2d 1300 (CAFC 1989.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is 571-272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: michael.pratt@uspto.gov. The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may 
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at:   https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence:
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
•	https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•	Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
•	Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair







/MICHAEL A. PRATT/
Primary Examiner, Art Unit 2914